Citation Nr: 9933104	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for nicotine dependence, 
lung cancer and emphysema as secondary to tobacco use and 
nicotine dependence while in the military.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1947 to 
June 1950, and from June 1951 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that additional evidence was submitted 
subsequent to the most recent RO determination; however, the 
veteran's representative specifically waived agency of 
original jurisdiction review of such evidence.  Therefore, 
such evidence is properly before the Board.  38 C.F.R. § 
20.1304(c) (1999).  

In his May 1996 application for compensation or pension, the 
veteran completed the section pertaining to an application 
for nonservice-connected pension benefits.  The record shows 
that the issue of entitlement to nonservice-connected pension 
benefits was never adjudicated by the RO.  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for nicotine 
dependence, lung cancer and emphysema, secondary to tobacco 
use and nicotine dependence while in the military is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for nicotine 
dependence, lung cancer and emphysema, secondary to tobacco 
use and nicotine dependence while in the military is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a June 1950 report of medical examination, the veteran 
reported, in pertinent part, a history of severe eye, ear, 
nose, or throat trouble; chronic or very frequent colds; and 
a chronic cough.  He denied shortness of breath.  A history 
of tonsillitis was noted.  A diagnosis of a respiratory 
impairment or nicotine dependence was not noted.  

On examination in June 1951, the veteran still reported 
frequent colds and ear, nose, and throat problems, but denied 
having a chronic cough.  No diagnosis of a respiratory 
impairment or nicotine dependence was noted.  

On separation examination in July 1953, a complaint of dysnea 
(sic) was noted; however, it was also noted that the veteran 
attributed this to emotional difficulties.  Also noted was a 
history of frequent colds.  There was no diagnosis of any 
impairments.  Service medical records also show no 
documentation of tobacco or cigarette use.  Nor do they show 
documentation of emphysema or lung cancer.  

Records from the San Diego VA Medical Center (VAMC) show 
admission for benign prostatic hypertrophy in May 1987.  A 
past medical history of chronic obstructive pulmonary disease 
(COPD) as well as a 40 year history of smoking cigarettes 
were recorded.  No respiratory diagnosis was documented.  



In September 1987 the veteran was admitted for the repair of 
a recurrent right inguinal hernia.  During admission, he 
reported, in pertinent part, to having a chronic cough 
secondary to smoking.  The discharge diagnosis was right 
indirect inguinal hernia with right hydrocele.  Progress 
notes through January 1988 show follow-up treatment of the 
inguinal hernia.  

In May 1996 the veteran submitted an application claiming 
service connection for lung cancer (emphysema).  He noted 
that the military had contributed to the disorder by passing 
out free cigarettes and indicated that no one discouraged 
smoking.  

In a statement received in May 1997, the veteran reported 
that, just after his teen-age years, he had been "enticed" 
with free sample packages of cigarettes which eventually lead 
to his addiction to cigarettes and his illness.  He reported 
that he smoked from late 1946 to February 1994.  

In a May 1997 statement, Dr. S.L.R. noted that the veteran 
had been under his care since 1994.  He reported that the 
veteran had stopped smoking in February 1994 due to 
difficulty with breathing and because he was told he had 
emphysema.  Dr. S.L.R. stated that the veteran had a 
diagnosis of COPD.  Treatment records from Dr. S.L.R. from 
1994 through 1998 show treatment of, in pertinent part, COPD.  

Records from Dr. B.M.P. dated in December 1997 note that the 
veteran had reported being told by a doctor fifteen years 
earlier to quit smoking due to lung problems, but that there 
was no specific diagnosis.  He related that he had quit 
smoking in 1994 at which time he had been told he had 
emphysema.  

In January 1998 the veteran acknowledged that he had started 
smoking prior to entering the service.  However, he said that 
such smoking was not a daily habit and that it became a daily 
habit while he was on active duty.  

In April 1998 Dr. B.M.P. noted that the veteran was 
participating in a research study for persons with COPD.  It 
was noted that he had been diagnosed with emphysema prior to 
qualifying for the study.  Dr. B.M.P. concluded that it was 
possible that emphysema could have been caused by the 
veteran's smoking history.  

In July 1998 a personal hearing before a RO Hearing Officer 
was conducted.  The veteran denied being told by Dr. P. or 
Dr. R. that he had cancer.  Transcript, p. 2.  He testified 
to being warned by a Dr. G. in 1970 to stop smoking, 
"because I had a spot or was prone to be".  He stated that 
this was at a VA facility before the actual VA hospital was 
in operation.  Tr., p. 3.  When the hearing officer mentioned 
seeing what she could do about obtaining these records, the 
veteran indicated that he did not know exactly when he had 
been treated by Dr. G.  Tr., p. 15.  

The veteran testified that he should be entitled to service 
connection because he was induced into smoking rather than 
discouraged from it.  Tr., p. 4.  He testified that his 
smoking did not become a habit until after he entered the 
military.  Id.  He testified that the first time he actually 
smoked was when he was either fourteen or fifteen, (which he 
testified to being around the year 1943) but that he only did 
it occasionally, or had a cigarette a couple of times per 
week.  Tr., pp. 5-6.  He also testified that he did not 
inhale the cigarettes when he first started smoking.  Tr., p. 
6.  

The veteran stated that his smoking became a daily habit and 
that he became addicted to cigarettes after he entered the 
military.  Tr., p. 8.  He testified that after his entrance 
into the military, he became a daily smoker and remained one 
essentially until 1994.  Tr., pp. 8-10.  

The hearing officer advised the veteran of what was needed to 
make his claim well-grounded and to establish entitlement to 
his claim.  Tr., pp. 11-14.  

In October 1998 Dr. R.A.P. noted the veteran's diagnosis of 
emphysema and concluded that this diagnosis was consistent 
with the veteran's 47 year history of smoking.  

In December 1998 the veteran was examined by Dr. L.N.A. for 
chronic shortness of breath, but with no significant change 
over the last two or three years.  A 47 year history of 
cigarette smoking was noted.  

Examination revealed markedly diminished breath sounds, 
bilaterally.  A spirogram revealed a severe obstruction.  The 
diagnosis was chronic obstructive lung disease compatible 
with severe emphysema.  Dr. L.N.A. concluded that the 
veteran's COPD was most likely secondary to chronic tobacco 
abuse (47 years of cigarette smoking).  

Criteria

Well-Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  



The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the veteran must provide medical evidence 
of a current disability, medical or lay evidence of tobacco 
use in service, and medical evidence of a relationship 
between the current disability and tobacco use during active 
service in order to establish a well-grounded claim.  See 
Letter from the Acting VA Undersecretary for Benefits (USB 
Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  


The question of whether a veteran is dependent on nicotine 
dependence is a medical issue.  See VAOPGCPREC 19-97.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for nicotine 
dependence, lung cancer and emphysema as secondary to tobacco 
use and nicotine dependence while in the military must be 
denied as not well-grounded.  

The Board notes that the veteran filed his original claim for 
service connection for lung cancer and emphysema in May 1996.  
Therefore, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

The veteran's statements regarding his smoking history are 
presumed credible for well-grounded purposes.  He has also 
established that he has been diagnosed with emphysema; 
however, he has not provided competent evidence of a medical 
nexus linking his current disability to in-service smoking or 
to service in general.  

There are no medical opinions or other competent evidence in 
the record linking the veteran's current lung disability or 
nicotine dependence to service.  

There are opinions that have concluded a link between the 
veteran's more than 40 year history of smoking and emphysema; 
however, there are no medical opinions or other competent 
evidence present in the record that specifically link the 
veteran's current disability to in-service tobacco use.

The veteran has also failed to establish secondary service 
connection by failing to provide competent evidence that he 
acquired a dependence on nicotine while in the service.  He 
has provided no medical opinion or any other competent 
evidence indicating that he acquired nicotine dependence 
while in the service.  See VAOPGCPREC 19-97.

With respect to lung cancer, there is no service or post-
service medical evidence that the veteran has been diagnosed 
with lung cancer.  In addition, there is no documentation of 
a specific diagnosis of nicotine dependence.  Therefore, 
these claims of service connection must be denied as not 
well-grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).

The veteran has stated and testified to a long history (over 
40 years) of cigarette use.  He contends that he only smoked 
occasionally prior to entering service and that cigarette 
smoking only became a daily habit for him after entering the 
service, and that this habit continued until he quit in 1994.  
He contends that his current disabilities are linked to his 
military service and that the inducement to smoke in the 
service contributed to his current disabilities.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  In addition, as was 
stated previously, the issue of whether nicotine dependence 
was acquired in service is a medical issue on which the 
veteran is not competent to make a conclusion.  See 
VAOPGCPREC 19-97.  The veteran's own statements linking his 
current disabilities to service or in-service smoking and 
that his nicotine dependence arose in service are not 
competent evidence. 

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his current disabilities and service or in-service 
smoking.  Nor has he provided competent medical evidence that 
he became nicotine dependent while in the service.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for nicotine dependence, 
lung cancer and emphysema as secondary to tobacco use and 
nicotine dependence while in the military is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board notes that the veteran testified to being treated 
at a VA facility in about 1970.  He later testified that he 
was not exactly sure of when he was seen by Dr. G.  Tr., pp. 
3 and 15.  

The Board notes that in September 1996 the veteran reported 
being treated by Dr. G. at a VA Hospital in La Jolla in 1987 
and 1988.  He indicated uncertainty as to the spelling of the 
physician's name and that it had been a long time since he 
was treated by him.  

In another VA Form 21-4142 Authorization for Release of 
Information, the veteran reported that he had been treated by 
Dr. G. at the VAMC in 1972.  Question marks were placed next 
to the date.  

It does not appear that the RO specifically attempted to 
obtain the above-mentioned records; however, already of 
record are treatment records from the San Diego VAMC Hospital 
dated from 1987 to 1988, the same dates specified in the 
veteran's September 1996 form.  

If evidence is VA-generated (i.e., VA medical records, VA 
psychiatric counseling records, VA vocational-rehabilitation 
records, VA administrative records, etc.,) VA will be held to 
a "constructive possession" rule, and the items will be 
presumed to have been before the Board at the time of the 
Board's decision.  If documents are in the actual or 
constructive possession of VA, they are to be included in the 
record on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

However, the RO is not obligated to go on a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  In this case, the 
veteran has been inconsistent in his specification of exactly 
when he was seen by Dr. G.  He has acknowledged his 
uncertainty of when he was treated by Dr. G.  In addition, 
the record indicates that there are VA records from the San 
Diego VAMC regarding the treatment to which he has referred.  
The Board notes that the record indicates that this facility 
is on La Jolla Village Drive.  He also has made no indication 
that records of Dr. G.'s treatment would serve to well-ground 
his claim.  

Thus, the Board concludes that attempting to obtain the 
referred to records would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As the veteran's claim for service connection for nicotine 
dependence, lung cancer and emphysema, secondary to tobacco 
use and nicotine dependence while in the military is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for nicotine dependence, 
lung cancer and emphysema, secondary to tobacco use and 
nicotine dependence while in the military, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

